59 N.Y.2d 917 (1983)
Air Transport Association of America, Respondent,
v.
New York State Department of Taxation and Finance et al., Appellants.
Court of Appeals of the State of New York.
Argued June 6, 1983.
Decided June 28, 1983.
Robert Abrams, Attorney-General (Peter H. Schiff of counsel), for appellants.
Andrew C. Hartzell, Jr., Philip S. Winterer and Steven Klugman for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and Simons.
Order affirmed, with costs, for reasons stated in the opinion by Justice T. PAUL KANE at the Appellate Division (91 AD2d 169).